Citation Nr: 9911102	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from August 1967 
to August 1969.  He served in Vietnam and his decorations 
include the Combat Infantryman Badge, the Vietnam Service 
Medal with 2 bronze stars, the Vietnam Campaign Medal with 
device, and the Air Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 50 
percent disabling was denied for PTSD.  


FINDING OF FACT

PTSD is currently manifested by a Global Assessment of 
Functioning (GAF) score of 40, and the evidence also 
demonstrates an exacerbation of PTSD symptoms, to include 
difficulties with concentration, impaired impulse control, 
depression, intrusive thoughts, and difficulty adapting to 
stressful situations, which have resulted in an increased 
impairment and deficiency in the veteran's ability to work 
and maintain effective personal and family relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent 
disabling have been met for PTSD.  38 U.S.C.A. §§ 1154, 7104 
(West 1991 & Supp. 1998): 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Pursuant to a June 1991 rating action, service connection was 
granted for PTSD.  An evaluation of 50 percent disabling is 
currently in effect for this disability.  The veteran has 
contended that the medical evidence supports the assignment 
of a 70 percent if not a 100 percent evaluation for his PTSD.  
According to the veteran, the way things are going at his 
work he will not be able to have his present job 6 to 8 
months from now.  

The DD Form 214 shows that the veteran's specialty title was 
as light weapons infantryman, and as noted above, he has 
received decorations (including the Combat Infantryman Badge) 
which are indicative of combat service during his one year 
tour of duty in Vietnam.  The record highlights various 
combat stressors as claimed by the veteran, to include 
participation in enemy firefights, helicopter landings while 
under fire, participation in body counts, and witnessing 
deaths of fellow servicemen.  

According to the available medical evidence, the veteran was 
initially treated for a psychiatric disorder in 1989, at 
which time he was hospitalized by VA for treatment of 
situational anxiety with depressed features.  He was admitted 
with a probable PTSD diagnosis with a chief complaint of 
nightmares about Vietnam and an inability to talk about his 
past experiences in Vietnam.  In February 1990, a VA 
psychologist assessed the veteran with PTSD and major 
depressive episode, moderate.  He was thereafter referred to 
The Psychology Clinic for treatment contracted by VA, where 
he underwent individual and group therapy.  

In May 1991, a panel of two VA psychiatrists diagnosed the 
veteran with PTSD which was thought to be chronic, delayed, 
and severe since 1988, attributable to his war experiences.  
The examination report shows that in the opinion of the 
examiners, there was every reason to believe that the 
veteran's primary disorder was that of PTSD, with a marked 
delay between the time he was in combat and the deterioration 
of his psychosomatic defense in 1988.  According to these 
physicians, the veteran's mood disorder was a secondary and 
integral part of PTSD.  

The report of a May 1992 updated readjustment assessment from 
Martin B. Patton, B.C.S.W., and Owen Scott, Ph.D., of The 
Psychology Clinic, shows a diagnosis of chronic PTSD with 
psychosocial stressors of job problems, relationships, 
financial problems, unresolved Vietnam experiences, inability 
to enjoy, isolations, and inability to relax.  At this time, 
a current Global Assessment of Functioning (GAF) score of 51 
was assigned, with a highest GAF in the past year of 45.  

In a brief psychological report, dated April 1993, Dr. Scott 
indicated that the veteran was presently employed as a 
mechanic, and he was currently being seen monthly for 
maintenance PTSD support groups as well as about once every 
three months for evaluation of his status.  It was noted that 
he continued to experience core symptoms of PTSD including 
re-experiencing of traumatic combat memories, social 
withdrawal, emotional numbing, increased physiological 
arousal and subjective anxiety when exposed to trauma-related 
stimuli, hypervigilance, distrust, alienation from non-
veterans, sleep disturbance, and anger/rage episodes.  It was 
noted that with great difficulty and understanding on the 
part of his supervisors, he had been able to keep his job.  
In Dr. Scott's view, it was probable that the veteran would 
be able to maintain his current level of functioning through 
continued maintenance support sessions, although substantial 
remission of symptoms was considered unlikely in the 
foreseeable future.  A current GAF of 35 was provided, with a 
highest GAF past year of 40.  

In conjunction with his claim for an increased evaluation, 
the veteran submitted a psychological update report, dated 
August 1997, which was completed by Dr. Scott of the The 
Psychology Clinic.  Dr. Scott indicated that the veteran had 
been followed in the Readjustment Counseling contract program 
for veterans since 1990.  It was noted that the veteran 
became inactive in the program in 1994 due to improvement in 
his symptoms, and he resumed the program in August 1996 after 
an exacerbation of intrusion symptoms accompanied by anxiety 
and depression.  Dr. Scott indicated that the veteran had 
attended once-monthly PTSD group sessions supplemented by 
individual sessions as needed.  

The report indicates that the veteran had shown a pattern of 
fluctuations in the severity of his condition, with 
exacerbation periods once to twice per year.  On the day of 
examination, the veteran reported that he had been undergoing 
worsened symptoms for the past 6 to 8 weeks, to include 
increased anxiety, increased sleep disturbance, irritability, 
feelings of anger and rage (particularly on the job), and 
increased feelings of alienation and distrust of supervisors 
and other authority figures.  

Dr. Scott indicated that while the veteran was continuing in 
his job as a crane operator, he had been late to work 
repeatedly in the past two months, resulting in three days of 
disciplinary leave.  He also experienced increased urges to 
confront his supervisor both verbally and physically.  
Although he was highly motivated to control his temper and 
behavior at work, he was afraid that he might not be able to 
do so indefinitely.  Dr. Scott noted that the veteran had 
devoted much of his energy to keeping his job, as he did not 
wish to give up the structure, involvement, and self-worth it 
gave him.  The veteran was fearful that his problems with 
insomnia, anxiety, anger, and distrust might eventually cause 
him to lose his job.  

According to Dr. Scott, the veteran had also experienced 
increased thoughts about Vietnam and his experiences being 
shot down and/or having close calls in landing helicopters, 
during which other fellow servicemen were injured or killed.  
The veteran further described difficulties with trust and 
intimacy as a result of his combat experiences.  

Dr. Scott concluded that the veteran was experiencing an 
exacerbation of chronic PTSD and an episode of concurrent 
major depression.  It was noted that his current level of 
symptoms were as severe as those of veterans with chronic 
PTSD who are unable to work, however, he had stubbornly 
refused to give up this part of his life, despite the 
tremendous effort it takes for him to function on the job.  
Dr. Scott also noted that the veterans' current medications, 
to include Fluoxetine and Trazadone, were not controlling his 
symptoms.  

In August 1997, the veteran was afforded a VA PTSD 
examination for compensation and pension purposes.  The 
examination report shows that the veteran had lived by 
himself for the past year, as his girlfriend had left him due 
to his unpredictable irritability, poor sleep, and frequent 
periods of depression.  He also reported that he had had 
little contact with his three children over the past three 
years due to his PTSD symptoms.  It was also noted that he 
reportedly had been sober for the past 8-10 years.  

With regard to employment history, it was noted that the 
veteran had worked for the past 17 years as a crane operator 
for a construction company in the Baton Rouge area.  He 
described mounting problems at work despite a historically 
good working relationship with the owner of the company, and 
he stated that he had been suspended six times for three days 
each in the last four months for arguments with his immediate 
supervisor.  He was very concerned that he was about to lose 
his job and he was unsure about what he would do to take the 
place of these duties.  He stated that he was able to 
function on the job when left totally alone and can perform 
routine operations, otherwise, the duties of his job were 
becoming overwhelming with increasing frequency.  

The examiner indicated that the veteran reported a full range 
of symptoms associated with PTSD, to include intrusive 
thoughts of experiences on a daily basis, physiological 
arousal in response to trauma-related stimuli, general 
avoidance of stimuli and thoughts reminiscent of the trauma, 
emotional numbing, feelings of estrangement, loss of interest 
in activities, and symptoms of hyperarousal, including sleep 
disturbance, irritability, poor concentration, 
hypervigilance, and exaggerated startle response.  He also 
endorsed current symptoms of depression, including sadness, 
hopelessness, decrease in pleasure, agitation, fatigue, poor 
concentration, and sleep disturbance.  He denied symptoms 
consistent with psychotic episodes, and speech and cognition 
were lucid and coherent, albeit at times pressured.  

The examiner gave the following diagnoses:  Axis I, PTSD and 
major depression, recurrent, severe; axis II, no diagnosis; 
and Axis III, a Global Assessment of Functioning (GAF) of 40.  
It was noted that PTSD was the primary etiology causing his 
current levels of distress, and the GAF of 40 was assigned 
due to his restricted range of social contacts with friends 
and family and his worsening ability to function on the job 
despite support from employers.  The examiner also commented 
that his symptoms were worsening at this time despite his 
clear commitment to treatment, and he was clearly at risk of 
losing his job.  The examiner agreed with the assessment that 
the veteran's symptoms were as severe as those of veterans 
who are unable to work.  

The record includes two statements summarizing the veteran's 
current mental condition and his treatment by S. Rao 
Chalasani, M.D., a private psychiatrist.  In the October 1997 
statement, Dr. Chalasani indicated that over the past year, 
the veteran had shown increasing difficulty in his personal 
life as well as in his job.  It was also noted that attempts 
to decrease the symptomatology by more aggressive medication 
management by adding medications such as Lithium were not 
successful.  Dr. Chalasani added that due to decompensation, 
the veteran had been having problems at work and he had 
actually been tardy and missed work.  It was noted that he 
had received write-ups and had been having arguments with his 
supervisor to the point of near physical entanglement.  
According to Dr. Chalasani, the veteran had been experiencing 
a lack of concentration which had resulted in him leaving a 
crane engine running all night long when it was left 
unattended, as he simply forgot to turn it off.  It was only 
because of sheer determination that he was able to keep his 
job.  Dr. Chalasani noted other symptoms, including severe 
depression, forgetfulness, an inability to organize financial 
matters, and intrusive thoughts about Vietnam.  

In a November 1998 statement, Dr. Chalasani indicated that 
since the veteran's return from Vietnam, he had been tense, 
insecure, anxious, and depressed, which had contributed to 
the failure of three marriage and relationships with 
girlfriends.  He had also developed a great sense of 
insecurity as he had not been able to handle his affairs 
appropriately.  Because of his high degree of motivation, he 
had managed to maintain his employment as a crane worker in a 
chemical plant.  Dr. Chalasani indicated that the veteran had 
recently had two near accidents in which he may have let the 
boom on the crane hit unwanted targets including people, 
which was due to intrusive thoughts which preoccupy him from 
time to time.  These incidents so frightened him that he 
could not think about returning to work, and he was currently 
on a medical leave of absence.  Dr. Chalasani stated that it 
was entirely possible that the veteran might never be able to 
return to work.  

In the course of treatment, he was observed to be generally 
very anxious, tense, and depressed.  Aggressive medication 
management only yielded marginal and temporary results, and 
although recent introduction of Xanax had provided much 
better relief from anxiety, he would go into near panic when 
he thought about returning to his job.  He ruminated not only 
on the two recent near accidents but also on his struggle in 
performing his job.  He continued to have difficulty talking 
about his Vietnam experiences in therapy.  

Dr. Chalasani stated that in summary, the veteran was 
suffering from a severe degree of PTSD directly related to 
his combat experiences in Vietnam.  At this time, he was 
totally worn out after the prolonged struggle to maintain 
employment, and he had developed a second PTSD disorder from 
his experience as a crane operator.  In Dr. Chalasani's view, 
it was most likely that the veteran may not be able to return 
to gainful employment in the future.  

The record also includes an updated psychological report from 
Dr. Scott at The Psychology Clinic, which is dated September 
1998.  Dr. Scott indicated that the veteran was presently on 
medical leave from his job due to having increasing episodes 
of intrusion of vivid memories, severe anxiety, and loss of 
concentration.  In addition, the medication prescribed by his 
private psychiatrist for these symptoms had impaired his 
ability to function safely.   

For the purposes of this update, the veteran was given a 
battery of psychological tests, and he was interviewed in 
three sessions of one hour each.  The report noted that the 
veteran had great difficulty functioning in both 
interpersonal relationships and employment since returning 
from Vietnam.  Dr. Scott stressed that the veteran had been 
able to maintain employment only through great effort 
utilizing combat survival skills on a daily basis to cope 
with his continuous symptoms.  Dr. Scott referred to the two 
near accidents at his place of employment, and it was added 
that the veteran has had several close calls moving heavy 
loads with his crane for which he has had to leave his post 
repeatedly for periods of half an hour or more to regain his 
composure after suffering flashbacks.  On Dr. Scott's 
recommendation, the veteran had taken medical leave from work 
as he felt he was not able to cope with the demands any 
longer.  Since doing this, he had been able to tolerate 
increased medication without having to be concerned about it 
affecting his safe work performance.  

Results of the psychometric assessment were consistent with 
an individual with chronic PTSD and serious problems in 
psychosocial functioning.  In the opinion of Dr. Scott, the 
veteran was presently totally disabled with respect to 
employment.  His ability to cope with the demands of regular 
work and to function safely on the job had deteriorated over 
time, despite his active participation in an extensive 
program of psychological counseling and medical treatment for 
PTSD.  He had shown some improvement in coping and had been 
able to maintain a relationship with a female significant 
other for about two years.  However, in Dr. Scott's opinion 
he would not be able to return to work in the foreseeable 
future and would need an indefinite leave.  Dr. Scott also 
noted that removal of stress and demands of work should 
result in some improvement in his symptoms, and moreover, he 
would be in a better position to attempt more active trauma 
resolution treatment during a period of leave.  It was noted 
that he might be re-evaluated in six months to determine 
whether he had improved sufficiently to attempt a return to 
work.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The criteria for evaluation of mental disorders are set forth 
in the Schedule
in 38 C.F.R. § 4.130 (1997), and PTSD is specifically 
addressed by Diagnostic Code 9411.  Diagnostic Code 9411 
provides that an evaluation of 70 percent disabling is 
appropriate where there is objective evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there 
is objective evidence of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Having reviewed the evidence, the Board has concluded that 
the current symptomatology manifested by the veteran's PTSD 
is consistent with an increased evaluation of 70 percent 
disabling.  The pertinent diagnostic criteria contemplate an 
evaluation of 70 percent disabling where there is 
occupational and social impairment manifested by deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.   

The record shows that in the past, the veteran has been 
highly motivated and successful in maintaining employment as 
a crane operator for a construction company.  However, the 
record demonstrates an increasing number of work difficulties 
in recent years, to include anger outbursts, conflicts with 
supervisors, decreased productivity and reliability, and a 
loss of concentration due to intrusive and distracting 
thoughts about Vietnam.  The veteran had been placed on 
disciplinary leave as a result of run-ins with his 
supervisors.  In addition, on the advice of his caregivers, 
he has recently taken medical leave following two near 
accidents at work which were caused by his lack of 
attentiveness.  The veteran's treating psychologist, his 
psychiatrist, and the VA examiner concur in the opinion that 
these increasing work difficulties are attributable to 
exacerbations of his PTSD and an increase in the 
symptomatology associated therewith, for which aggressive 
treatment with medication has been unsuccessful.  

In addition, the veteran's caregivers have indicated that 
PTSD is currently manifested to a severe degree (as severe as 
veterans with PTSD who are unable to work) and have resulted 
in serious problems with his psychosocial functioning.  The 
VA assigned a GAF of 40, which was representative of his 
restricted range of social contacts with friends and family 
and his worsening ability to function on the job despite 
support from employers.  The record indicates that the 
veteran also suffers from symptoms which include severe 
depression, intrusive thoughts of Vietnam, emotional numbing, 
hyperarousal and hypervigilance, irritability, forgetfulness, 
an inability to organize financial matters, and poor 
concentration which have interfered with his social and 
occupational functioning.  His recent work history 
demonstrates that the level of impairment with regard to his 
employability has increased significantly to the point where 
he has been placed on medical leave as a result of PTSD,. and 
his doctors are unsure if he will be able to return to work.  

In the Board's view, therefore, the record demonstrates that 
the veteran's PTSD symptomatology is currently resulting in 
major deficiencies in the areas of work, personal 
relationships, judgment, thinking, and mood.  It appears that 
these symptoms include continuous depression, impaired 
impulse control, difficulty in adapting to stressful 
circumstances in a work setting, and an inability to 
establish effective relationships.  Furthermore, the evidence 
indicates that this symptomatology has worsened in recent 
years, to the point where the veteran's ability to work is 
now more impaired than in the past as a result of the 
exacerbation of PTSD.  In the Board's view, the medical 
evidence is indicative of a disability picture which 
substantially meets the criteria for the assignment of an 
evaluation of 70 percent disabling for PTSD.  

The Board has also concluded that at this time, the veteran's 
symptoms are not so severe as to warrant the assignment of a 
total, or 100 percent evaluations, as the evidence does not 
demonstrate that symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name; nor is the medical evidence indicative of total 
occupational and social impairment for which a 100 percent 
evaluation would be appropriate.  

For the reasons stated above, the Board finds that the 
currently manifested psychiatric symptomatology associated 
with the veteran's service-connected PTSD substantially meet 
the criteria for which an evaluation of 70 percent disabling 
is warranted.  Accordingly, the veteran's claim for an 
increased evaluation is granted.  











ORDER

An increased evaluation of 70 percent disabling is granted 
for PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

